DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 11/30/2021 
Application is a CON of 16/790,433 now PAT 11,223,777 which is CON of 15/773,356 now PAT 10,602,074 which is a 371 of PCT/EP2016/076360 11/02/2015
Application claims DP date of 11/10/2015
Claims 1, 12 and 20 are independent
Claims 1-20 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -13 of U.S. Patent No. 11,223,777 B2 and over claims 1 -13 of U.S. Patent No. 10,602,074 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: A system, comprising: a camera having a field of view that includes a scene; at least one hardware-based processor; and memory, including instructions that, when executed by the at least one hardware-based processor, cause the at least one hardware-based processor to execute instructions, the instructions comprising:
12. Patent 11,223,777 B2: A system  comprising: an array of light-emitting diodes (LEDs); a camera coupled to the array of LEDs, the camera having a field of view that includes a scene; and at least one hardware-based processor coupled to the camera; and memory including instructions that, when executed by the at least one hardware-based processor to execute instructions, the instructions comprising:
capturing, with the camera, a first image of the scene under ambient lighting; capturing, with the camera, a second image of the scene while illuminating the scene with a first amount of light;
12. Patent 11,223,777 B2: capturing with the camera, first image of the scene under ambient lighting; capturing, with the camera, a second image of the scene while illuminating the scene with a first amount of light;
for portions of the scene that correspond to individual light-emitting diodes (LEDs) in an array of LEDs, determining a distance from the array of LEDs to each portion of the scene;
12. Patent 11,223,777 B2: for portions of the scene that correspond to individual LEDs in the array, determining, based in part on at least one of the first image of the scene or the second image of the scene, a distance from the array of LEDs to each portion of the scene;
calculating, based at least in part on the corresponding determined distance from the array of LEDs each portion of the scene, a relative amount of light for each portion of the scene by determining and comparing brightness values of the first image and the second image for each portion of the scene, to reduce overexposure of the respective portion of the scene, determining, from the calculated relative amounts of light, that a first portion of the scene and a second portion of the scene receive different amounts of light;
12. Patent 11,223,777 B2: calculating, by determining and comparing brightness values of the first image and the second image for each portion of the scene to reduce overexposure of the respective portion of the scene, a relative amount of light for each portion of the scene based at least in part of the corresponding determined distance from the array of LEDs to the portion;  determining, from the calculated relative amounts of light, that a first portion of the scene and a second portion of the scene receive different amounts of light;
providing a first amount of current, based on the calculated relative amounts of light, to a first LED of the array of LEDs to illuminate the first portion of the scene; and
12. Patent 11,223,777 B2: providing a first amount of current, based on the calculated relative amounts of light, to a first LED of the array of LEDs to illuminate the first portion of the scene, and 
providing a second amount of current, different from the first amount and based on the calculated relative amounts of light, to a second LED of the array of LEDs to illuminate the second portion of the scene.
12. Patent 11,223,777 B2: providing a second amount of current, different from the first amount of current and based on the calculated relative amounts of light, to a second LED of the array of LEDs to illuminate the second portion of the scene.



2. Application: further comprising a three-dimensional sensor coupled to the at least one hardware-based processor and configured to determine the distance from the array of LEDs to each portion of the scene.
1. Patent 11,223,777 B2: a 3D sensor; at least one hardware-based processor coupled to the camera, the array of LEDs, and the 3D sensor,


3. Application:  wherein capturing the first image of the scene under the ambient lighting comprises capturing the first image of the scene while the array of LEDs is unpowered.
2. Patent 11,223,777 B2: wherein capturing the first image of the scene under the ambient lighting comprises capturing the first image of the scene while the array of LEDs is unpowered.


4. Application:  wherein illuminating the scene with the first amount of light comprises providing a same amount of current to each LED of the array of LEDs
3. Patent 11,223,777 B2: wherein illuminating the scene with the first amount of light comprises providing a same amount of current to each LED of the array of LEDs



5. Application:  wherein the instructions further comprise: subtracting pixel brightness values of the first image from respective pixel brightness values of the second image to form difference values; scaling the difference values to determine an exposure level; and capturing, with the camera, a third image of the scene using the determined exposure level.
1. Patent 11,223,777 B2: subtracting pixel brightness values of the first image from respective pixel brightness values of the second image to form difference values; scaling the difference values to determine an exposure level; and capturing, with the camera, a third image of the scene using the determined exposure level.


6. Application:  wherein: the second image of the scene is captured before determining the distances from the source to the portions of the scene; and 
4. Patent 11,223,777 B2: the second image of the scene is captured before determining the distances from the source to the portions of the scene;
the distances from the source to the portions of the scene are determined based in part on at least one of the first image of the scene or the second image of the scene.
the distance from the source to the portions of the scene are determined based in part on at least one of the first image of the scene or the second image of the scene;


7. Application:  wherein: the second image of the scene is captured after determining the distances from the source to the portions of the scene; and 
5. Patent 11,223,777 B2: wherein: the second image of the scene is captured after determining the distances from the source to the portions of the scene; and
the distances from the source to the portions of the scene are determined based in part on the first image of the scene.
the distances from the source to the portions of the scene are determined based in part on the first image of the scene.


8. Application:  wherein the instructions further comprise capturing, with the camera, a third image of the scene while providing the first amount of current to the first LED of the array of LEDs to illuminate the first portion of the scene and providing the second amount of current to the second LED of the array of LEDs to illuminate the second portion of the scene.
6. Patent 11,223,777 B2: wherein the instructions further comprise capturing, with the camera, a third image of the scene while providing the first amount of current to the first LED of the array of LEDs to illuminate the first portion of the scene and providing the second amount of current to the second LED of the array of LEDs to illuminate the second portion of the scene.


9. Application:  wherein: the first LED of the array of LEDs is configured to emit white light having a first emission spectrum; and the second LED of the array of LEDs is configured to emit white light having a second emission spectrum different from the first emission spectrum.
7. Patent 11,223,777 B2: wherein: the first LED of the array of LEDs is configured to emit white light having a first emission spectrum; and the second LED of the array of LEDs is configured to emit white light having a second emission spectrum different from the first emission spectrum.



10. Application:  wherein: the array of LEDs is a first array of LEDs; and the first array of LEDs and a second array of LEDs are arranged to illuminate one or more same portions of the scene.
8. Patent 11,223,777 B2: wherein: the array of LEDs is a first array of LEDs; and the first array of LEDs and a second array of LEDs are arranged to illuminate one or more same portions of the scene.


Claim 12-20 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable claims 1 -13 of U.S. Patent No. 11,223,777 B2 and over claims 1-13 of U.S. Patent No. 10,602,074 B2.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6 and 18 recites “the second image is captured before determining the distances from the source to the portions of the scene” and claim 7 and 19 recites “the second image is captured after determine the distance from the source to the portions of the scene”.  After careful inspection of the Applications, Examiner believes that these limitations are not disclosed or taught so as to enable one skilled in the art to make or invent.  The reason for determining either before or after also has not been clearly disclosed in the instant Application.  If the applicant is of the opinion that the written description of the specification already implicitly or inherently discloses this terminology, the applicant is requested to clarify the record by stating on the record what the corresponding structure, material, or acts which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Gross et al. (U.S. Patent Number 8,761,594 B1) in view of Applicant disclosed prior art Yeo et al. (U.S. Patent Number 9,491,370 B2).

Regarding Claim 1, Gross discloses a system (Fig 12 – block diagram of camera and illumination system), comprising: 
a camera having a field of view that includes a scene (Fig 2 discloses the camera having a field of view);
at least one hardware-based processor (Fig 12 – digital controller); and memory, including instructions that, when executed by the at least one hardware-based processor, cause the at least one hardware-based processor to execute instructions (Col 17, lines 15-20), the instructions comprising: 
capturing, with the camera, a first image of the scene under ambient lighting (In Fig 14 and in Col 14, lines 35-50, Gross discloses capturing and analyzing images captured when the illumination array may be turned off or rely on ambient illumination);
capturing, with the camera, a second image of the scene while illuminating the scene with a first amount of light (In Fig 14 and in Col 15, Gross further discloses capturing images under varying the power level of the illumination array);
for portions of a scene (Fig 2 – illuminated regions 208) that correspond to individual light-emitting diodes (LEDs) in an array of LEDs (Fig 4 shows an example of subdividing illumination into two dimensional illumination array 404 and he also discloses that each of the element could be individually controller); 
calculating, based at least in part on the corresponding determined distance from the array of LEDs (Gross discloses this in Fig 3A and 3B and explains in Col 6, lines 15-35 where he discloses that the overall optical power is dependent on the distance of the object from the illumination source) each portion of the scene (Fig 2 – illuminated regions 208), a relative amount of light for each portion of the scene (Fig 4 shows an example of subdividing illumination into two dimensional illumination array 404 and he also discloses that each of the element could be individually controller) by determining and comparing brightness values of the first image and the second image for each portion of the scene (Fig 3A, 3B and 5A, 5B shows the illumination sub-regions and in the flow chart of Fig 13 Gross further discloses that illumination array selectively illuminates the object – which clearly shows that the portion of the image which has the object has illumination different from the portion of the image without the object), 
to reduce overexposure of the respective portion of the scene, determining, from the calculated relative amounts of light, that a first portion of the scene and a second portion of the scene receive different amounts of light (Fig 3A, 3B and 5A, 5B shows the illumination sub-regions and in the flow chart of Fig 13 Gross further discloses that illumination array selectively illuminates the object – which clearly shows that the portion of the image which has the object has illumination different from the portion of the image without the object);
providing a first amount of current, based on the calculated relative amounts of light, to a first LED of the array of LEDs to illuminate the first portion of the scene; and providing a second amount of current, different from the first amount and based on the calculated relative amounts of light, to a second LED of the array of LEDs to illuminate the second portion of the scene (Gross discloses this in Col 4, lines 30-40 where he discloses that the camera illuminates only selective objects and the power usage (or the amount of current used) is different based on the distance of the object).
However, Gross fails to clearly disclose determining a distance from the array of LEDs to each portion of the scene.
Instead, in a similar endeavor, Yeo discloses determining a distance from the array of LEDs to each portion of the scene (Col 2, lines 53-56; Yeo teaches identifying a distance between the camera unit and the subject and also generating the guide information; Yeo further teaches this in col 15 lines 40-55).
Gross and Yeo are combinable because both are related to imaging devices with scene illumination system that provides spatially uniform or controller brightness level.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the distance of the LED lights source and the subject as taught by Yeo in the imaging device disclosed by Gross.
	The suggestion/motivation for doing so would have been to specify and adjustment of a location of a subject relative to a light source that is illuminating a subject as disclosed by Yeo in Col 1, lines 50-55. 
	Therefore, it would have been obvious to combine Gross and Yeo to obtain the invention as specified in the claim 1.

Regarding Claim 2, Gross in view of Yeo discloses further comprising a three-dimensional sensor (In Col 4, lines 55-60 Gross discloses time of flight (ToF) cameras which are 3D sensors) coupled to the at least one hardware-based processor and configured to determine the distance from the array of LEDs to each portion of the scene (Yeo: Col 9, lines 35-45; discloses about gyro sensor 172 for measuring rotation angle based on a 3-dimensional axes).

Regarding Claim 3, Gross in view of Yeo discloses wherein capturing the first image of the scene under the ambient lighting comprises capturing the first image of the scene while the array of LEDs is unpowered (Gross: discloses this in Fig 14, step 1400 and disclose in Col 14, lines 45-50 where he discloses the low power mode to obtain depth information and further where he discloses that the illumination array may be turned off, and the system may rely on ambient illumination to obtain the image information for initially detecting object motion).

Regarding Claim 4, Gross in view of Yeo discloses wherein illuminating the scene with the first amount of light comprises providing a same amount of current to each LED of the array of LEDs (Gross: discloses this in Col 14, 15 where he discloses that light emitting diodes in the array may have had power increased to selectively illuminate the detected objects).

Regarding Claim 6, Gross in view of Yeo discloses wherein: the second image of the scene is captured before determining the distances from the source to the portions of the scene (Gross:  Since in Col 4 (and Col 13), Gross discloses about the use of camera systems such as Time of Flight, and since it is a well know knowledge that a ToF camera measures the time it takes for light reflected from objects to travel back to the camera, Gross discloses that the image is captured before determining the distance.); and 
the distances from the source to the portions of the scene are determined based in part on at least one of the first image of the scene or the second image of the scene (Gross: discloses this Col 1 the use of Time of Flight camera and also discloses that the intensity of illumination depends on the inverse square of the distance from the camera, it is clear that he teaches that the distance could be determined from either of the images of the scene).

Regarding Claim 7, Gross in view of Yeo discloses wherein: the second image of the scene is captured after determining the distances from the source to the portions of the scene (Gross:  Since in Col 4 (and Col 13), Gross discloses about the use of camera systems such as Time of Flight, and since it is a well know knowledge that a ToF camera measures the time it takes for light reflected from objects to travel back to the camera, Gross discloses that the image is captured before determining the distance.); and 
the distances from the source to the portions of the scene are determined based in part on the first image of the scene (Gross: discloses this Col 1 the use of Time of Flight camera and also discloses that the intensity of illumination depends on the inverse square of the distance from the camera, it is clear that he teaches that the distance could be determined from either of the images of the scene).

Regarding Claim 8, Gross in view of Yeo discloses wherein the instructions further comprise capturing, with the camera, a third image of the scene while providing the first amount of current to the first LED of the array of LEDs to illuminate the first portion of the scene and providing the second amount of current to the second LED of the array of LEDs to illuminate the second portion of the scene (Gross: in Col 5, lines 50-60 discloses that the control component captures images, which clearly discloses capture of multiple images.  Further in the flow chart of Fig 14, Gross continues to disclose the iterative process of capturing multiple images and  wherein in step 1414 he discloses about detecting motion and selectively change illumination level in a different region to track the new position of the object).

Regarding Claim 9, Gross in view of Yeo discloses wherein: the first LED of the array of LEDs is configured to emit white light having a first emission spectrum; and the second LED of the array of LEDs is configured to emit white light having a second emission spectrum different from the first emission spectrum (Gross: In Col 4, lines 60-67 and in Col 5, lines 1-15 Gross discloses that the light emitting elements may emit light in the visible spectrum or infrared light or different light emitting elements in the array may emit light of different wavelengths or in different optical spectra.).

Regarding Claim 10, Gross in view of Yeo discloses wherein: the array of LEDs is a first array of LEDs; and the first array of LEDs and a second array of LEDs are arranged to illuminate one or more same portions of the scene (Gross discloses this in Fig 2-7 and 9-10 and 12).

Regarding Claim 11, Gross in view of Yeo discloses wherein: the first array of LEDs is configured to emit light having a first emission spectrum; and the second array of LEDs is configured to emit light having a second emission spectrum different from the first emission spectrum (Gross: In Col 4, lines 60-67 and in Col 5, lines 1-15 Gross discloses that the light emitting elements may emit light in the visible spectrum or infrared light or different light emitting elements in the array may emit light of different wavelengths or in different optical spectra. Further in Col 8, lines 45-55 he discloses that the light emitting elements may emit light in visible spectrum and in some embodiments different light emitting elements in the array may emit light in different wavelengths or in different optical spectrum).

Regarding Claim 12, this claim is a methods claim that has the same limitations as Claim 1.  Claim 12 is rejected on the same grounds as Claim 1.

Regarding Claim 14, this claim is a methods claim that has the same limitations as Claim 8.  Claim 14 is rejected on the same grounds as Claim 8.

Regarding Claim 15, this claim is a methods claim that has the same limitations as Claim 2.  Claim 15 is rejected on the same grounds as Claim 2.

Regarding Claim 16, this claim is a methods claim that has the same limitations as Claim 3.  Claim 16 is rejected on the same grounds as Claim 3.

Regarding Claim 17, this claim is a methods claim that has the same limitations as Claim 4.  Claim 17 is rejected on the same grounds as Claim 4.

Regarding Claim 18, this claim is a methods claim that has the same limitations as Claim 6.  Claim 18 is rejected on the same grounds as Claim 6.

Regarding Claim 19, this claim is a methods claim that has the same limitations as Claim 7.  Claim 19 is rejected on the same grounds as Claim 7.

Regarding Claim 20, this claim has similar limitations as Claim 1.  Claim 20 is rejected on the same grounds as Claim 1.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        November 17, 2022